      Case 9:17-cv-00172-DLC-JCL Document 55 Filed 04/03/19 Page 1 of 2


CROWLEY FLECK, PLLP
Kenneth K. Lay
900 N. Last Chance Gulch #200
Helena, MT 59601
Phone: (406) 449-4165
Fax: (406) 449-5149
PERKINS COIE LLP
Thomas N. Abbott
505 Howard Street, Suite 1000
San Francisco, CA 94105
Phone: (415) 344-7000
Fax: (415) 344-7050
Attorneys for Defendant
U.S. Bank Trust, N.A. as Trustee for
LSF9 Master Participation Trust
                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA

DAVID P. KING, JR.,                             Case 9:17-cv-00172-DLC-JCL
                    Plaintiff,
                                                DEFENDANT U.S. BANK
       v.                                       TRUST, N.A., AS TRUSTEE
                                                FOR LSF9 MASTER
LSF9 MASTER PARTICIPATION                       PARTICIPATION TRUST’S
TRUST,                                          MOTION FOR SUMMARY
                                                JUDGMENT
                    Defendant.



      Pursuant to Federal Rule of Civil Procedure 56, U.S. Bank Trust, N.A. as

Trustee for LSF9 Master Participation Trust (“U.S. Bank”) hereby moves for

summary judgment on David P. King’s (“King”) Amended Complaint (Dkt. 40).

A brief in support of this motion is filed herewith.

      As required by local Rule 7.1.(c)(1), U.S. Bank’s counsel has discussed

this motion with Plaintiff’s counsel, and Plaintiff will oppose this motion.
    Case 9:17-cv-00172-DLC-JCL Document 55 Filed 04/03/19 Page 2 of 2




Dated: April 3, 2019               CROWLEY FLECK, PLLP

                                   By: /s/ Kenneth K. Lay
                                      Kenneth K. Lay
                                      900 N. Last Chance Gulch #200
                                      Helena, MT 59601

                                   PERKINS COIE LLP

                                   By: /s/ Thomas N. Abbott
                                      Thomas N. Abbott
                                      505 Howard Street, Suite 1000
                                      San Francisco, CA 94105




                                   -2-
